DETAILED ACTION

1. It is hereby acknowledged that 16/522324 the following papers have been received and placed of record in the file: Amendment date 02/08/21  

2.	 Claims 1-19 are presented for examination.  Claims 1, 8, 14 have been amended.  

Response to Argument

3. 	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1,2,4,6,8,9,11,13,14, 17,19 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-3GPP TSG RAN WG1 Meeting #86bis R1-1609887 herein referred to as 3GPP in view of Kim et al(US 2010/0008432A1) in further view of Akkarakaran et al. (US 2007/0040703A1)  

Regarding claim 1, 3GPP teaches a reference signal configuration method, comprising:
generating, by a first terminal, a reference signal, wherein the first terminal uses a first waveform;(see 3GPP section 2 and section 3 explains RS insertion to DFTs OFDM waveform, Fig. 3) 
 and sending, by the first terminal, the reference signal to a base station, (see 3GPP section 2 and section 3 explains RS symbols)

a resource in which the reference signal is located is carried in at least one of the plurality of symbols in the time-frequency resource, (see section 3 explains RS symbols and DFT-s-OFDM symbols are transmitted in TDM fashion, also RS limited to one OFDM symbol,  RS is allocated in time frequency grid )   
 the reference signal is carried in a plurality of carrier groups on the symbol that carries the reference signal, see 3GPP section 3 method 2 explains rs with data may increase PAPR/CM since the will behave like a multi-carrier transmission) and the reference signal occupies one carrier in each carrier group.(see section 3 explains rs may increase PAPR/CM since the system will somewhat behave like a multi-carrier transmission , and uses DFT-s-OFDM. Number of symbols to be inserted into DFT-s-OFDM symbol in frequency domain) 
While 3GPP explains multiple carriers does not explicitly resource and subcarrier groups,  each of the plurality of subcarrier groups comprises the plurality of contiguous subcarriers,  adjacent subcarrier groups are spaced by a preset quantity of subcarriers,  only a partial of two or more subcarriers to maintain the reference signal in a low peak-to average power ratio (PAPR).  
However analogous art Kim explains DFT-S-OFDM, data signal mapping by subcarriers performed by IDFT and sequence of transformed samples to a set of subcarriers (see paragraphs [0037],[0038], [0040])  also explains multiple modules (see paragraph [0063],-[0065], [0069],[0070]) each of the plurality of subcarrier groups comprises the plurality of contiguous subcarriers, 

It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Kim’s systems for reducing PAPR of an OFDM signal.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve degraded signal quality (see paragraph [0004])  Further analogous art Akkarakaran  explains SC-FMA and OFMA, with TDM pilots may providing lower PAPR for SC-FDMA, and subcarrier set is assigned, then pilot may be sent on half of the subcarriers in last symbol period of one frame and on half of the subcarriers in the first symbol period of the next frame.  (see paragraph [0074])  				
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Akkarakaran’s configurable pilots in a wireless communication system.   One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to reduce pilot overhead(see paragraph [0008])  

Regarding claim 2, the modified 3GPP taught the method according to claim 1, as described above.  The modified 3GPP further teaches wherein the first waveform is a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-S-OFDM) waveform. (see Kim paragraph [0035],[0037],[0041] explains DFT-S-OFDM)
 


Regarding claim 6, the modified 3GPP taught the method according to claim 1, as described above.  The modified 3GPP further teaches wherein each subcarrier group comprises three or more contiguous subcarriers. (see Kim paragraph [0037], [0040] explains m number of subcarriers which can represent three)  

Regarding claim 8, 3GPP teaches a base station, comprising:
a processor; and 
a memory coupled to the processor to store instructions which when executed by the processor to perform operations including:  
generation, configured to generate resource configuration information, wherein the resource configuration information is used to indicate a resource occupied by a reference signal of a first terminal, (see 3GPP section 2 and section 3 explains RS insertion to DFTs OFDM waveform)
a time-frequency resource on which the resource is located comprises a plurality of contiguous symbols in time domain and a plurality of contiguous carriers in frequency domain, (see section 3 explains RS for OFDM may be allocated in time-frequency)  
the reference signal is carried in at least one of the plurality of symbols, (see section 3 explains RS symbols and DFT-s-OFDM symbols are transmitted in TDM fashion, also RS limited to one OFDM symbol,  RS is allocated in time frequency grid  )   the reference signal is carried in a 
the reference signal occupies one carrier in each carrier group, (see 3GPP section 3 method 2 explains rs with data may increase PAPR/CM since the will behave like a multi-carrier transmission )
 and the first terminal uses a first waveform; and a sending the resource configuration information to the first terminal. (see section 3 RS is allocated in time-frequency grid in a distributed manner similar to one used in LTE DL as shown in Fig.3-3)  
While 3GPP explains subcarriers does not explicitly disclose subcarrier groups; a partial of two or more subcarriers to maintain the reference signal in a low peak-to average power ratio (PAPR).  
However analogous art Kim explains DFT-S-OFDM, data signal mapping by subcarriers performed by IDFT and sequence of transformed samples to a set of subcarriers (see paragraphs [0037],[0038], [0040]) , also explains multiple modules (see paragraph [0063],-[0065], [0069],[0070])  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Kim’s systems for reducing PAPR of an OFDM signal.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve degraded signal quality (see paragraph [0004])  
However analogous art Akkarakaran  explains SC-FMA and OFMA, with TDM pilots may providing lower PAPR for SC-FDMA, and subcarrier set is assigned, then pilot may be sent on half of the subcarriers in last symbol period of one frame and on half of the subcarriers in the 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Akkarakaran’s configurable pilots in a wireless communication system.   One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to reduce pilot overhead(see paragraph [0008])  

Regarding claim 9, the modified 3GPP taught the base station according to claim 8, as described above.  The modified 3GPP further teaches wherein the first waveform is a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-S-OFDM) waveform. (see Kim paragraph [0035],[0037])

Regarding claim 11, the modified 3GPP taught the base station according to claim 8, as described above.  The modified 3GPP further teaches wherein each subcarrier group comprises two contiguous subcarriers. (see Kim paragraph[0032] explains spacing between adjacent subcarriers)  

Regarding claim 13, the modified 3GPP taught the base station according to claim 8, as described above.  The modified 3GPP further teaches wherein each subcarrier group comprises three or more contiguous subcarriers. (see Kim paragraph[0032] explains spacing between adjacent subcarriers)  

Regarding claim 14, 3GPP teaches a terminal, comprising:

generation, configured to generate a reference signal, wherein the first terminal uses a first waveform; (see 3GPP section 2 and section 3 explains RS insertion to DFTs OFDM waveform, Fig. 3) and
sending, configured to send the reference signal to a base station, wherein a time-frequency resource used to carry the reference signal comprises a plurality of contiguous symbols in time domain and a plurality of contiguous in frequency domain, (see 3GPP section 2 and section 3 explains RS symbols)  in which the reference signal is located is carried in at least one of the plurality of symbols in the time-frequency resource, (see section 3 explains RS for OFDM may be allocated in time-frequency)   the reference signal is carried in a plurality of carrier groups on the symbol that carries the reference signal, (see 3GPP section 3 explains RS symbols and DFT-s-OFDM symbols are transmitted in TDM fashion, also RS limited to one OFDM symbol,  RS is allocated in time frequency grid  )    each of the plurality of carrier groups comprises the plurality of contiguous carriers, adjacent subcarrier groups are spaced by a preset quantity of subcarriers, and the reference signal occupies one subcarrier in each carrier group. (see section 3 explains rs may increase PAPR/CM since the system will somewhat behave like a multi-carrier transmission , and uses DFT-s-OFDM. Number of symbols to be inserted into DFT-s-OFDM symbol in frequency domain)
While 3GPP explains multiple carriers does not explicitly subcarrier groups,  each of the plurality of subcarrier groups comprises the plurality of contiguous subcarriers,  adjacent subcarrier groups are spaced by a preset quantity of subcarriers, 
However analogous art Kim explains DFT-S-OFDM, data signal mapping by subcarriers performed by IDFT and sequence of transformed samples to a set of subcarriers (see paragraphs 
adjacent subcarrier groups are spaced by a preset quantity of subcarriers, (see paragraph [0032]) and the reference signal occupies one subcarrier in each subcarrier group.(see paragraphs [0037],[0039]) 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Kim’s systems for reducing PAPR of an OFDM signal.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve degraded signal quality (see paragraph [0004])  
Further analogous art Akkarakaran  explains SC-FMA and OFMA, with TDM pilots may providing lower PAPR for SC-FDMA, and subcarrier set is assigned, then pilot may be sent on half of the subcarriers in last symbol period of one frame and on half of the subcarriers in the first symbol period of the next frame.  (see paragraph [0074])  			
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Akkarakaran’s configurable pilots in a wireless communication system.   One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to reduce pilot overhead(see paragraph [0008])  




Regarding claim 19, the modified 3GPP taught the terminal according to claim 14, as described above.  The modified 3GPP further teaches wherein each subcarrier group comprises three or more subcarriers. (see Kim paragraph [0037], [0040] explains m number of subcarriers which can represent three)  

6. Claims 3, 5, 7, 10, 12, 15, 16, 18 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-3GPP TSG RAN WG1 Meeting #86bis R1-1609887 herein referred to as 3GPP in view of Kim et al(US 2010/0008432A1) in view of Akkarakaran et al. (US 2007/0040703A1)  in further view of  Tabet et al(US 2013/0089040),   


Regarding claim 3, the modified 3GPP taught the method according to claim 1, 3GPP alone does not explicitly disclose these limitations however with Tabet teaches wherein each subcarrier in the plurality of subcarrier groups that carry the reference signal is used to carry a reference signal of a second terminal, wherein the second terminal uses a cyclic prefix-orthogonal frequency division multiplexing (CP-OFDM) waveform, and the reference signal of the second terminal is a demodulation reference signal (DMRS). (see Tabet paragraph [0046]-[0048],ofdm with cyclic prefix [0056] explains reference used of dmrs)


Regarding claim 5, the modified 3GPP taught the method according to claim 4,  3GPP alone does not explicitly disclose these limitations however with Tabet teaches  wherein a subcarrier occupied by the reference signal in each subcarrier group is a subcarrier with a highest frequency or a subcarrier with a lowest frequency in the subcarrier group. (see Tabet explains prb is 180khz wide which can be considered highest frequency)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with Tabet’s interference management in a wireless network.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve interference in a ofdm wireless system  (see paragraph [0005])  

Regarding claim 7, the modified 3GPP taught the method according to claim 1, 3GPP alone does not explicitly disclose these limitations however with Tabet teaches wherein the reference signal is a demodulation reference signal (DMRS). (see Tabet paragraph [0056])  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with Tabet’s interference management in a wireless network.  One of ordinary skill in the art would have been motivated to make this 

Regarding claim 10, the modified 3GPP taught the base station according to claim 8, 3GPP alone does not explicitly disclose these limitations however with Tabet teaches wherein each subcarrier in the plurality of subcarrier groups that carry the reference signal is used to carry a reference signal of a second terminal, wherein the second terminal uses a cyclic prefix-orthogonal frequency division multiplexing (CP-OFDM) waveform, and the reference signal of the second terminal is a demodulation reference signal (DMRS). (see Tabet paragraph [0046]-[0048],ofdm with cyclic prefix [0056] explains reference used of dmrs)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with Tabet’s interference management in a wireless network.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve interference in a ofdm wireless system  (see paragraph [0005])  


Regarding claim 12, the modified 3GPP taught the base station according to claim 11, as described above. 3GPP alone does not explicitly disclose these limitations however with Tabet teaches   wherein a subcarrier occupied by the reference signal in each subcarrier group is a subcarrier with a highest frequency or a subcarrier with a lowest frequency in the subcarrier group. (see Tabets explains prb is 180khz wide which can be considered highest frequency)  


Regarding claim 15, the modified 3GPP taught the terminal according to claim 14, as described above.  3GPP alone does not explicitly disclose these limitations however with Tabet teaches wherein the first waveform is a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-S-OFDM) waveform, (see Kim paragraph [0035],[0037]) and a reference signal of a second terminal is a demodulation reference signal (DMRS). (see Tabet paragraph [0046]-[0048],ofdm with cyclic prefix [0056] explains reference used of dmrs)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with Tabet’s interference management in a wireless network.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve interference in a ofdm system  (see paragraph [0005])  

Regarding claim 16, the modified 3GPP taught the terminal according to claim 14, as described above. 3GPP alone does not explicitly disclose these limitations however with Tabet teaches  wherein each of a plurality of subcarriers occupied by the reference signal is used to carry the reference signal of the second terminal, wherein the second terminal uses a (CP-OFDM) 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with Tabet’s interference management in a wireless network.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve interference in a ofdm wireless system  (see paragraph [0005])  

Regarding claim 18, the modified 3GPP taught the terminal according to claim 17, as described above. 3GPP alone does not explicitly disclose these limitations however with Tabet teaches wherein a subcarrier occupied by the reference signal in each subcarrier group is a subcarrier with a highest frequency or a subcarrier with a lowest frequency. (see Tabets explains prb is 180khz wide which can be considered highest frequency)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with Tabet’s interference management in a wireless network.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve interference in a ofdm wireless system  (see paragraph [0005])  


7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD A SMARTH whose telephone number is (571)270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.